DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 7/27/22 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/16/21 and 5/05/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Koblinski et al. (US PGPub 2013/0228905, hereinafter referred to as “Von”) in view of Tauzin et al. (US PGPub 2012/0088351, hereinafter referred to as “Tauzin”).
Von discloses the semiconductor method substantially as claimed.  See figures 1A-12D, with emphasis on figures 2A-2D, and corresponding text, Von teaches, in claim 1, a method for processing a semiconductor wafer, the method comprising: 
providing a semiconductor wafer (10) comprising a first main surface and a second main surface opposite the first main surface (figure 1A; [0037]); 
processing the first main surface to define a plurality of electronic semiconductor components (15);(figure 2A; [0053]) 
providing a glass structure (20, 40), the glass structure comprising a plurality of openings (21’, 41’);(figure 2F; [0074-0075]) 
attaching the glass structure (20, 40) to the processed first main surface, each of the plurality of openings leaving a respective area of the plurality of electronic semiconductor components (15) uncovered; (figure 2F; [0074-0075]) 
applying a polymer layer ([0149], examiner view epoxy-glues as type of polymer) to the second main surface; 
splitting the semiconductor wafer into a semiconductor slice and a remaining semiconductor wafer by cooling the polymer layer beneath a glass transition temperature of the polymer layer, the semiconductor slice extending between the first main surface and the detachment plane and comprising the plurality of electronic semiconductor components. (figures 2G and 2H; [0083-0088])

Von fails to show, in claim 1, generating defects inside the semiconductor wafer, the defects defining a detachment plane parallel to the first main surface.
Tauzin teaches, in claim 1, a similar semiconductor substrate that includes a defects for a detachment plane parallel to a first main surface (figures 1-9; [0052-0065]). In addition, Tauzin provides the advantages of providing an efficient localized mechanical detachment ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute generating defects inside the semiconductor wafer, the defects defining a detachment plane parallel to the first main surface, in the method of Von, according to the teachings of Tauzin with the motivation of providing an efficient localized mechanical detachment process. In addition, since both Von and Tauzin use conventional semiconductor wafers replacing one for the other would prove to be equivalent in the process of creating a thin semiconductor layer.

Von in view of Tauzin shows, in claim 2, further comprising applying a further polymer layer to the first main surface prior to splitting the semiconductor slice from the semiconductor wafer. (figures 1-9; [0052-0065])
Von in view of Tauzin shows, in claim 3, wherein a thickness of the semiconductor slice is about or less than 100 .mu.m [0047].
Von in view of Tauzin shows, in claim 4, wherein a thickness of the semiconductor slice is about or less than 50 .mu.m.[0047]
Von in view of Tauzin shows, in claim 5, wherein a thickness of the glass structure is at least four times a thickness of the semiconductor slice. [0070]
Von in view of Tauzin shows, in claim 6, wherein the electronic components are separated by kerf lines, and wherein the kerf lines are covered by the glass structure. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 7, further comprising dividing the semiconductor slice with the attached glass structure along the kerf lines into semiconductor chips. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 8, further comprising electrically connecting a clip to a pad, the pad arranged in the respective area on the first main surface uncovered by the glass structure. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 9, wherein the clip comprises: a first portion having a length greater than a thickness of the glass structure connecting to the pad; and a second portion structured to extend to a terminal. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 10, wherein the clip further comprises a rivet forming the first portion riveted to the second portion. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 11, wherein the clip further comprises a single piece bent to form both the first portion and the second portion. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 12, wherein electrically connecting the clip to the pad comprises filling an adhesive into the respective opening of the glass structure. (figures 2G and 2H; [0083-0088])
Von in view of Tauzin shows, in claim 13, further comprising restarting the method with the remaining semiconductor wafer as the semiconductor wafer. (figures 1-9; [0052-0065])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 10, 2022